UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13237 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3949418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 6, 2010, there were 58.4 million outstanding shares of the registrant’s common shares of beneficial interest. Table of Contents CENTERLINE HOLDING COMPANY FORM 10-Q PART I – Financial Information Page Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements Note 1 – Description of Business and Basis of Presentation 8 Note 2 – Discontinued operations 10 Note 3 – Market Conditions and Liquidity 12 Note 4 – Fair Value Disclosures 13 Note 5 – Variable Interest Entities and Qualifying Special Purpose Entities 18 Note 6 – Assets Pledged as Collateral 19 Note 7 – Available-for-Sale Investments 19 Note 8 – Other Investments 23 Note 9 – Goodwill and Intangible Assets, Net 24 Note 10 – Deferred Costs and Other Assets, Net 26 Note 11 – Assets of Consolidated Partnerships 27 Note 12 – Notes Payable 28 Note 13 – Financing Arrangements and Secured Financing 30 Note 14 – Accounts Payable, Accrued Expenses and Other Liabilities 31 Note 15 – Liabilities of Consolidated Partnerships 32 Note 16 – Redeemable Securities 33 Note 17 – Centerline Holding Company Equity 34 Note 18 – Non-Controlling Interests 36 Note 19 – General and Administrative Expenses and (Recovery) Provision for Losses 37 Note 20 – Loss on Impairment of Assets 38 Note 21 – Revenues and Expenses of Consolidated Partnerships 39 Note 22 – Share-Based Compensation 40 Note 23 – Earnings per Share 41 Note 24 – Financial Risk Management and Derivatives 43 Note 25 – Related Party Transactions 44 Note 26 – Business Segments 47 Note 27 – Commitments and Contingencies 48 Note 28 – Subsequent Events 54 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations (see Table of Contents at front of section) 55 Item 3 Quantitative and Qualitative Disclosures about Market Risk 92 Item 4 Controls and Procedures 92 PART II – Other Information Item 1 Legal Proceedings 93 Item 1A Risk Factors 95 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 99 Item 3 Defaults Upon Senior Securities 99 Item 4 Removed and Reserved 99 Item 5 Other Information 99 Item 6 Exhibits 99 SIGNATURES - 2 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale (Note 7) Equity method Other (Note 8) Investments in and loans to affiliates, net (Note 25) Goodwill and intangible assets, net (Note 9) Deferred costs and other assets, net (Note 10) Consolidated partnerships (Note 11): Investments: Available-for-sale Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations (Note 2) Total assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable (Note 12) $ $ Financing arrangements and secured financing (Note 13) Accounts payable, accrued expenses and other liabilities (Note 14) Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships (Note 15): Notes payable Due to property partnerships Other liabilities Liabilities of discontinued operations (Note 2) Total liabilities Redeemable securities (Note 16) Commitments and contingencies (Note 27) Equity: Centerline Holding Company beneficial owners’ deficit: Convertible CRA preferred shares; no par value; 519 shares issued and outstanding in 2009 ) Special preferred voting shares; no par value; 12,731 shares issued and outstanding in 2010 and 2009 Special Series A Shares (19,860 shares authorized, 19,325 shares issued and outstanding in 2010) Common shares; no par value; 160,000 shares authorized; 65,482 issued and 58,422 outstanding in 2010 and 57,881 issued and 53,820 outstanding in 2009 ) Treasury shares of beneficial interest – common, at cost; 7,060 shares in 2010 and 4,061 shares in 2009 ) ) Accumulated other comprehensive income (loss) (Note 17) ) Centerline Holding Company total ) Non-controlling interests (Note 18) Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Interest income $ Fee income Other Consolidated partnerships (Note 21): Interest income Rental income Other Total revenues Expenses: General and administrative (Note 19) (Recovery) provision for losses, net (Note 19) ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets (Note 20) Consolidated partnerships (Note 21): Interest Loss on impairment of assets Other expenses Total expenses Loss before other income ) Other (loss) income: Equity and other (loss) income, net ) Gain on settlement of liabilities (Note 14) Gain from repayment or sale of investments, net 11 6 Other losses from consolidated partnerships (Note 21) Loss from continuing operations before income tax provision ) Income tax provision – continuing operations ) Net loss from continuing operations ) Discontinued operations (Note 2): Income (loss) from discontinued operations before income taxes ) ) ) Gain on sale of discontinued operations, net Income tax (provision) benefit – discontinued operations 12 ) ) Net income (loss) from discontinued operations ) ) ) Net loss ) Net loss attributable to non-controlling interests (Note 18) Net income (loss) attributable to Centerline Holding Company shareholders $ ) $ ) $ $ ) Net income (loss) per share (Note 23): Basic Income (loss) from continuing operations $ ) $ ) $ $ ) Income (loss) from discontinued operations $ $ ) $ $ ) Diluted Income (loss) from continuing operations $ ) $ ) $ $ ) Income (loss) from discontinued operations $ $ ) $ $ ) Weighted average shares outstanding (Note 23): Basic Diluted (1) Amount calculates to less than one cent loss per share. See accompanying notes to condensed consolidated financial statements. - 4 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) (Unaudited) Convertible CRA Shares Special Preferred Voting Shares Special Series A Shares Common Shares Treasury Shares Accumulated Other Comprehensive Income (loss) Non-
